                   Case 20-10475-BLS             Doc 702        Filed 08/19/20         Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                           :                    Chapter 11
    In re:                                 :
                                           :                    Case No. 20-10475 (BLS)
    CRAFTWORKS PARENT, LLC, et al.,        :
                                           :                    (Jointly Administered)
                Debtors. 1                 :
    ______________________________________ :                    Re: Docket No. 674

     ORDER APPROVING FINAL FEE APPLICATION OF BRADLEY ARANT BOULT
              CUMMINGS LLP AND GRANTING RELATED RELIEF

                   Upon consideration of the Final Fee Application of Bradley Arant Boult Cummings

LLP for Compensation for Services Rendered as Special Counsel for the Debtors for the

Period from April 17, 2020 Through July 22, 2020 (the “Application”)2 of Bradley Arant Boult

Cummings LLP (“Bradley”) in the above-captioned cases (the “Chapter 11 Cases”) for approval

of fees for services rendered as Special Counsel for the Debtors, all as more fully set forth in

the Application; and the Court having reviewed the Application and having heard the

statements of counsel regarding the relief requested in the Application at a hearing before the

Court, if any (the “Hearing”); and all objections to the Application, if any, having been

withdrawn or overruled; and

1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 2981 Sidco Drive, Nashville, TN 37204.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Application.




PHIL1 9044196v.1
                   Case 20-10475-BLS     Doc 702     Filed 08/19/20     Page 2 of 3




the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order; and the Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and the Court having found that venue of this proceeding and the

Application is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that

notice of the Application and opportunity for a hearing on the Application were appropriate under

the circumstances and no other notice need be provided; and the Court having determined that the

legal and factual bases set forth in the Application and at the Hearing establish just cause for the

relief granted herein; and it appearing that the relief requested in the Application is in the best

interests of the Debtors and their respective estates and creditors; and upon all of the proceedings

had before the Court; and after due deliberation and sufficient cause appearing therefor, it is

        HEREBY ORDERED THAT:

                   1.    The Application is GRANTED as set forth herein.

                   2.    Bradley is entitled to payment in full of the requested $350,000.00 as

compensation for services rendered to the Debtors as set forth in the Application.

                   3.    Notice of the Application as provided therein shall be deemed good and

sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

Local Rules are satisfied by such notice.

                   4.    The terms and conditions of this Order are immediately effective and

enforceable upon its entry.

                   5.    The Debtors are authorized and empowered to take all actions necessary to

effectuate the relief granted in this Order in accordance with the Application.




                                                 2
PHIL1 9044196v.1
                   Case 20-10475-BLS      Doc 702      Filed 08/19/20     Page 3 of 3




                   6.    This Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Order.




Dated: August 19th, 2020 Wilmington,        BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Delaware                                    JUDGE




                                                   3
PHIL1 9044196v.1
